Citation Nr: 0400349	
Decision Date: 01/07/04    Archive Date: 01/21/04	

DOCKET NO.  02-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether expenses of $480 for travel mileage and motel should 
be counted as unreimbursed medical expenses to reduce the 
veteran's countable income for pension purposes for 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied unreimbursed medical 
expenses claimed by the veteran of 2,000 miles round trip 
from Moriarty, New Mexico, to Cape Girardeau, Missouri, plus 
two nights in a motel, in January 2001, for use in 
computation of payable pension benefits.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In January 2001, having been unable to receive 
satisfactory evaluation and care of his right eye, the 
veteran traveled from his home in New Mexico to Cape 
Girardeau, Missouri, to see the physician who had earlier 
performed right eye cataract surgery in January 1995, and 
this travel included approximately 2,000 miles driving and 
two nights in a motel.

3.  These expenses for mileage and motel were paid by the 
veteran in association with medical care, and when added to 
other allowable medical expenses, total in excess of 5 
percent of the applicable maximum annual pension rate for the 
veteran.  



CONCLUSION OF LAW

Expenses of $400 in mileage and $80 for motel should be 
counted as unreimbursed medical expenses, incurred by the 
veteran in January 2001, to reduce the veteran's countable 
income for VA pension purposes.  38 U.S.C.A. § 5001 (West 
2002); 38 C.F.R. § 3.272(g) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  It is apparent from a 
review of the file that the veteran has been informed of the 
laws and regulations applicable to unreimbursed medical 
expenses, and it is also apparent that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been requested and included for consideration in the claims 
folder.  As this decision will result in a complete grant of 
the benefit sought on appeal, the Board will not further 
address VCAA in this decision.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

A qualifying veteran who has been approved for pension is 
paid a statutory rate of pension which includes consideration 
of most income for VA pension computation purposes.  An 
exclusion from countable income includes any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses, regardless of when 
the indebtedness was incurred.  Unreimbursed medical expenses 
will be excluded when the following requirements are met:  
(1)  They were paid by a veteran for medical expenses of the 
veteran or; (2) they were incurred on behalf of a person who 
is a member or a constructive member of the veteran's or 
spouse's household; and (3) they were or will be in excess of 
5 percent of the applicable maximum annual pension rate or 
rates for the veteran.  38 C.F.R. § 3.272(g).

Analysis:  Based upon the veteran's qualifying wartime 
service, he was approved for payment of VA pension.  In the 
ordinary course, the veteran submitted eligibility 
verification reports for computation of pension on an annual 
basis.  In January 2002, the veteran submitted a statement of 
all claimed medical expenses for the calendar year 2001.  
Included in these expenses were payments for doctor bills, 
prescriptions, mileage for travel, and for two nights in a 
motel at $40 per night.

In April 2002, the RO notified the veteran that all of his 
claimed unreimbursed medical expenses for VA pension 
computation purposes had been approved with the exception 
that the claim for $400 for a 2000-mile round trip from New 
Mexico to Missouri was denied because "it appears that this 
expense was incurred prior to your move to New Mexico in 
1998."  The $80 expense for two motel nights was disapproved 
as "not a valid medical expense."  The veteran disagreed 
with this decision and initiated an appeal.  

In his notice of disagreement and later in his substantive 
appeal, the veteran submitted medical records to corroborate 
his claim.  The veteran especially disagreed with, and was 
apparently offended by, the RO's conclusion that the claimed 
expenses for a round trip from New Mexico to Missouri to see 
an eye doctor were expenses apparently incurred prior to his 
move to New Mexico, implying that this was a false or 
fraudulent claim.  

The evidence and argument submitted by the veteran fairly 
clearly supports his statement of facts that he had seen a 
Dr. Kies for right eye cataract surgery in 1995, at which 
time he lived in Jackson, Missouri, some 13 miles away from 
Dr. Kies' office in Cape Girardeau, Missouri.  The veteran 
moved to Moriarty, New Mexico, sometime in 1998.  The Board 
finds it noteworthy that, consistent with the veteran's 
contentions, a medical record clearly revealed that the 
veteran was seen by Dr. Kies in his Cape Girardeau office on 
January 30, 2001, for an examination of the veteran's eyes.  
By 2001, it appears clear that the veteran had long since 
moved to Moriarty, New Mexico.  In spite of the veteran's 
submission of documentary evidence supporting his statement 
of facts, the RO's May 2002 statement of the case simply 
restated the conclusion made in the initial April 2002 
decision that the expenses claimed for this trip appeared to 
have been incurred prior to the veteran's move to New Mexico 
in 1998.  The evidence shows that this is not the case.  

The veteran wrote that in late 2000, he was having problems 
with his right eye and he sought out a local doctor who was 
unable to provide a diagnosis or assistance.  The veteran's 
right eye difficulties were apparently sufficient that he 
felt it necessary for him again to see Dr. Kies, the surgeon 
who had initially performed right eye cataract surgery in 
1995.  This entailed a driving trip of approximately 2,000 
miles.  The veteran claimed mileage for this trip and claimed 
a reasonable expense of $40 per night for two nights in a 
motel.  

The Board finds it noteworthy that the RO approved all other 
mileage expenses claimed by the veteran as part of his 
unreimbursed medical expenses for 2001.  On that basis, the 
Board can find no reason to disapprove mileage for a greater 
distance which the veteran traveled in apparent good faith to 
be seen by a doctor who had performed earlier right eye 
surgery.  These expenses were incurred during calendar year 
2001 and are identical mileage expenses to others that were 
approved by the RO in determining countable annual income for 
VA pension purposes.  

The RO denied the veteran's claim for two nights in a motel 
at $40 as "not a valid medical expense."  Although the 
Board would ordinarily agree with this finding, the Board 
will nonetheless approve these reasonable motel expenses in 
consideration of the unique situation where a World War II 
era veteran found it necessary to travel 2,000 miles for a 
particular treatment by a past treating physician.  The 
veteran appears to have minimized his travel expenses as much 
as possible and, under the circumstances of a 2,000-mile 
round trip, two nights in a motel appear to have been 
reasonably necessary for the veteran's health, welfare and 
safety in completing such trip.  Under all the circumstances 
of the unique facts presented in this case, the Board feels 
that the expenses claimed on appeal should be allowed as 
unreimbursed medical expenses for calendar year 2001 in 
computation of the veteran's VA pension.  



ORDER

The additional expenses of $480 for mileage and motel should 
be counted as unreimbursed medical expenses for calendar year 
2001 to reduce the veteran's countable income for VA pension 
purposes.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



